January 6th, 2013 Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re: Grupo TMM, S.A.B. Form 20-F for Fiscal Year Ended December 31, 2012 Filed May 15,2013 File No. 333-14194 Dear Mr. Shenk: In response to your letter dated December 26 in which requires us to reply within the following ten business days ofits reception in order to confirm that we will revise our document in future filings and provide explanation of some different items of the Form 20-F for Fiscal Year Ended December 31, 2012.Please note that the Company is working diligently to respond to the questions raised in your comment letter and intends to file its response accordingly Thank you for your patience and consideration. Sincerely /s/ Carlos Pedro Aguilar Mendez Carlos Pedro Aguilar Mendez Chief Financial Officer Grupo TMM, S. A. B. Av. de la Cúspide No. 4755,Col Parques del Pedregal C. P. 14010, Tlalpan, México, D.F. Tel: (5255 )5ax: (5255) 5666 1486 www.grupotmm.com
